Citation Nr: 1034618	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine condition 
with radiculopathy, claimed as neck condition, right arm and hand 
condition.  

2.  Entitlement to service connection for a cervical spine 
condition with radiculopathy, claimed as neck condition, right 
arm and hand condition.  

3.  Entitlement to an increased rating for right knee chronic 
synovitis and chondromalacia, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from August 1976 to 
August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The issue of increased rating for right knee chronic synovitis 
and chondromalacia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2001 rating decision that denied service connection 
for a cervical spine condition with radiculopathy, on the basis 
that the condition was not incurred in service, was not appealed.

2.  Evidence compiled since the July 2001 rating decision 
regarding service connection for a cervical spine condition with 
radiculopathy is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim

3.  A cervical spine condition with radiculopathy was not present 
in service or until many years thereafter and is not shown to be 
related to service or an incident of service origin.



CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection a 
cervical spine condition with radiculopathy, claimed as neck 
condition, right arm and hand condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for a cervical spine 
condition with radiculopathy, claimed as neck condition, right 
arm and hand condition has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A cervical spine condition with radiculopathy, claimed as 
neck condition, right arm and hand condition was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - cervical spine condition

In a rating decision dated in July 2001 the RO denied service 
connection for a cervical condition with radiculopathy status 
post C5-6 anterior cervical diskectomy fusion, claimed as neck 
condition, right arm and hand condition, as the evidence did not 
show the condition was incurred in or caused by service.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides that 
a claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 38 
C.F.R. § 3.156.

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2008); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's current 
claim for service connection for a cervical spine condition with 
radiculopathy is based on the same diagnoses and factual bases as 
the time the case was last decided on the merits, new and 
material evidence is necessary to reopen the claim.  Id.  

While the RO reopened the claim in the May 2006 statement of the 
case, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The evidence of record at the time of the July 2001 rating 
decision included the Veteran's service treatment records (STRs) 
which showed that the Veteran was involved in a motor vehicle 
accident in August 1986 while on active duty for training.  
Physical examination revealed a laceration of the right elbow 
with no impairment of joint movement and an abrasion on the 
forehead.  Examination of the neck showed there was no impairment 
on movement and no stiffness.  

Also of record were VA medical records that showed that the 
Veteran complained of neck pain radiating into his right arm. In 
June 1999, he was seen with constant pain from the right side of 
the neck radiating to his shoulder and wrist for the prior three 
weeks.  He reported that there was no precipitating trauma.  A 
June 1999 CT scan revealed uncovertebral hypertrophy at C3-4 
bilaterally with neural foraminal narrowing and an eccentric 
posterior spur to the right.  A June 2000 MRI revealed 
degenerative changes and extensive cervical stenosis of a 
degenerative and congenital basis.  In September 2000 the Veteran 
was admitted for surgery for his complaints of right arm 
radiculopathy.  An MRI revealed that he had a C5-6 herniated disc 
eccentric to the right side compressing the root and thecal sac.  
He underwent an anterior cervical diskectomy and fusion, which 
resulted in significant resolution of the pain on the right side.  
In May 2001, the neck pain radiating to the right shoulder and 
arm had returned.  

In his claim to reopen, the Veteran stated that his neck injury 
was incurred in 1979.  He stated the injury occurred during the 
same traffic accident in which he injured his service-connected 
right knee.  In his notice of disagreement, however, he stated 
that he injured his neck in a 1986 motor vehicle accident.  

The evidence submitted since the July 2001 RO decision denying 
service connection includes a December 2006 compensation and 
pension (C&P) spine examination.  The diagnosis was status-post 
anterior cervical diskectomy and fusion with internal fixation of 
C5-6.  The examiner opined that it was unlikely that the 
Veteran's symptoms started as a result of the motor vehicle 
accident.  The rationale for the opinion was that there is no 
evidence that there were any interval symptoms of cervical spine 
problems between the time of the accident in 1986 and the time of 
the first documented problem with his neck in 1999.  

The Board finds the Veteran's report that he was injured in the 
motor vehicle accident in service to be new and material 
evidence.  The Veteran had not previously averred that he 
sustained a neck injury in the motor vehicle accident when he was 
on active duty for training in 1986.  This statement is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for a cervical spine condition with 
radiculopathy, claimed as neck condition, right arm and hand 
condition is reopened.  



Service connection - cervical spine condition

Having reopened the Veteran's claim for service connection for a 
cervical spine condition with radiculopathy, claimed as neck 
condition, right arm and hand condition, the Board has 
jurisdiction to review the issue de novo, based on the whole 
record.  For the reasons that follow the Board finds that the 
Veteran's claim for service connection is denied.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis, may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs showed that the Veteran was involved in a motor vehicle 
accident in August 1986 while on active duty for training.  
Physical examination revealed a laceration of the right elbow 
with no impairment of joint movement and an abrasion on the 
forehead.  Examination of the neck showed there was no impairment 
on movement and no stiffness.  

VA medical records that showed that the Veteran complained of 
neck pain radiating into his right arm. In June 1999, he was seen 
constant pain from the right side of the neck radiating to his 
shoulder and wrist for the prior three weeks.  He reported that 
there was no precipitating trauma.  A June 1999 CT scan revealed 
uncovertebral hypertrophy at C3-4 bilaterally with neural 
foraminal narrowing and an eccentric posterior spur to the right.  
A June 2000 MRI revealed degenerative changes and extensive 
cervical stenosis of a degenerative and congenital basis.  In 
September 2000 the Veteran was admitted for surgery for his 
complaints of right arm radiculopathy.  An MRI revealed that he 
had a C5-6 herniated disc eccentric to the right side compressing 
the root and thecal sac.  He underwent an anterior cervical 
diskectomy and fusion, which resulted in significant resolution 
of the pain on the right side.  In May 2001, the neck pain 
radiating to the right shoulder and arm had returned.  

In December 2006 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  The Veteran reported that he 
was involved in the motor vehicle accident in 1986 and even 
though he had some problems with his neck, he never reported it 
to anyone.  The diagnosis was status-post anterior cervical 
diskectomy and fusion with internal fixation of C5-6.  The 
examiner opined that it was unlikely that the Veteran's symptoms 
started as a result of the motor vehicle accident.  The rationale 
for the opinion was that there is no evidence that there were any 
interval symptoms of cervical spine problems between the time of 
the accident in 1986 and the time of the first documented problem 
with his neck in 1999.  This examination was adequate as it was 
based on consideration of the Veteran's prior medical history, a 
physical examination, and as an opinion with rationale was 
provided.  

There is no record of any complaints of or treatment for cervical 
spine problems, to include arthritis, within the year after 
service.  In fact, there is no competent medical evidence of 
cervical spine problems until many years following the Veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.).  Moreover, the record contains no competent medical 
evidence which attributes his current cervical spine problems to 
service. 

The Board recognizes the Veteran's belief that his current 
cervical spine problems are related to a motor vehicle accident 
while on active duty for training in 1986.  VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The Board finds, however, the absence of 
relevant complaints until many years after service to be highly 
probative evidence against the Veteran's claim.  The Veteran 
avers that current cervical spine problems is related to a motor 
vehicle accident that occurred in service but has provided no 
rationale or explanation to support his claim.  He did state to 
the examiner that he had neck problems associated with the motor 
vehicle accident but did not tell anyone.  The Board finds 
credible that the Veteran injured his neck and had neck problems 
as a result of the accident on active duty for training.  
However, the STRs showed that he did not have any objective 
cervical spine deficits and related neurological abnormalities 
following the accident.  

Moreover, the December 2006 VA examiner opined that it was 
unlikely that the Veteran's symptoms started as a result of the 
motor vehicle accident and rationalized that there is no evidence 
that there were any interval symptoms of cervical spine problems 
between the time of the accident in 1986 and the time of the 
first documented problem with his neck in 1999.  This opinion is 
entitled to great probative weight as it was based on an adequate 
examination and as a rationale was provided.  The medical 
opinion, which is supported by a rationale, outweighs the 
Veteran's assertions, which are not supported by a rationale, 
that his current disability is related to service.   
Consequently, the weight of the probative evidence is against the 
Veteran's claim for service connection for a cervical spine 
condition.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, service 
connection for a cervical spine condition with radiculopathy, 
claimed as neck condition, right arm and hand condition must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R.  § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as 
amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings and 
effective dates should also be provided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be 
provided to the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, the RO 
provided a letter which satisfied these criteria in September 
2004.  Notice concerning the determination of disability ratings 
and effective dates was provided in May 2006 and the case was 
thereafter readjudicated by way of a January 2007 supplemental 
statement of the case.  

The Board further finds that all necessary development has been 
accomplished to the extent possible.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Some STRs and VA medical records have been 
obtained and associated with the claims file.  The claims folder 
has been rebuilt and STRs from his period of active service are 
not of record although STRs from his period of active duty for 
training in 1986 were obtained.  The Veteran reported that he 
received treatment at the VA medical center in Buffalo.  Replies 
received in January and March 2005 show that there are no records 
for the Veteran located at that VA medical center.  In a letter 
dated in April 2005, the RO informed the Veteran that it was 
unable to locate his original claims folder and were thus working 
with a rebuilt claims folder.  The Veteran was informed that he 
could  provide copies of any correspondences and documents and a 
copy of his STRs.  The Veteran was encouraged to submit 
information and evidence within 60 days.  No response was 
received from the Veteran.  The RO informed the Veteran in the 
August 2005 rating decision that VA medical records from the 
Buffalo facility were unavailable.  See 38 C.F.R. § 3.159(e).  
The Veteran was afforded a VA examination, the report of which is 
of record.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the development 
of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for a cervical 
spine condition with radiculopathy, claimed as neck condition, 
right arm and hand condition is granted.  

Service connection for a cervical spine condition with 
radiculopathy, claimed as neck condition, right arm and hand 
condition is denied.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for 
his right knee with chronic synovitis and chondromalacia, which 
he avers has worsened.  See the September 2005 notice of 
disagreement.  The Veteran's last VA examination was in January 
2005.  As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his right knee with chronic synovitis and chondromalacia.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should associate with the claims folder all relevant VA 
medical records from the Miami VA Medical Center dating from May 
25, 2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Associate with the claims folder all 
relevant medical records from Miami VA 
Medical Center dating from May 25, 2006 
to the present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.  

2.  The Veteran should be accorded the 
appropriate examination for knee 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected right knee disability and any 
functional loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  To the extent possible, the 
additional range of motion lost due to 
any of the above should be set forth in 
the report.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should indicate whether there 
is lateral instability or recurrent 
subluxation and if so the severity 
thereof.  The claims folder and a copy 
of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a complete 
rationale for all conclusions reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


